Citation Nr: 1503414	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for alcoholism and substance abuse, to include as secondary to service-connected PTSD. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973, with service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issues currently on appeal were remanded by the Board in September 2012 for additional development.  In March 2013, the Veteran then requested to appear before a member of the Board in a video conference hearing.  A January 2015 appellate brief submitted by the Veteran's representative specifically reiterated the Veteran's request for a video conference hearing.     

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




